Citation Nr: 1019243	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  07-07 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for shell fragment wound (SFW) residuals of the right 
thigh, Muscle Group XIII.

2.  Entitlement to a compensable disability rating for scar, 
medial side of the popliteal region of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to 
December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied increased ratings for SFW 
residuals of the right thigh and scar of the medial side of 
the popliteal region of the right knee.  The Veteran 
submitted a Notice of Disagreement in September 2006 and 
timely perfected his appeal in March 2007.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2009).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of the claims.  On 
his March 2007 Substantive Appeal [VA Form 9] he declined the 
option of testifying at a personal hearing.


FINDINGS OF FACT

1.  The medical evidence of record indicates that the 
service-connected SFW residuals of the right thigh include 
involvement of Muscle Group XIII.

2.  The service-connected SFW residuals to the right thigh 
demonstrate no more than moderate muscle injury to Muscle 
Group XIII and are manifested by pain on flexion and 
extension of the knee and hip.  No fatigue, weakness, or lack 
of endurance was shown following repetitive use.  Moderately 
severe muscle injury to Muscle Group XIII has not been 
demonstrated.

3.  For the period prior to August 30, 2002, the Veteran's 
scar on the medial side of the popliteal region of the right 
knee was manifested by noncompensable limitation of motion; 
there was no evidence that the scar was poorly nourished, 
exhibited repeated ulceration, or that it was tender and 
painful on objective demonstration.

4.  For the period beginning August 30, 2002, the Veteran's 
scar on the medial side of the popliteal region of the right 
knee is manifested by mild pain on palpation; there is no 
evidence of an unstable or deep scar, or that the scar causes 
limitation of function of the affected part warranting a 
higher rating.

5.  The Veteran failed to report for scheduled VA 
examinations in September 2005 without good cause.

6.  The medical and other evidence of record does not 
indicate that the Veteran's service-connected residuals of a 
SFW to the right thigh or scar of the right knee, are so 
exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for SFW of the right thigh have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.655, 4.73, Diagnostic Code 5313 
(2009).

2.  The criteria for a compensable disability rating for the 
scar on the medial side of the popliteal region of the right 
knee have not been met for the period prior to August 30, 
2002.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.655, 4.118, 
Diagnostic Codes 7800-7805 (2002).

3.  The criteria for a 10 percent disability rating for the 
scar on the medial side of the popliteal region of the right 
knee have been met for the period beginning on August 30, 
2002.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.655, 4.118, 
Diagnostic Codes 7800-7805 (2009).

4.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2009).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Review of the claims folder reveals compliance with the VCAA, 
38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must inform a claimant that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  Id.  

In this case, in letters dated in September 2005, September 
2006, and October 2007, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate his claims, as well as what information and 
evidence must be submitted by the Veteran and the types of 
evidence that will be obtained by VA.  Additionally, the 
September 2006 and October 2007 notice letters informed the 
Veteran as to disability ratings and effective dates.  

Because the notice pursuant to Dingess, supra, came after the 
initial adjudication of the claim, the timing of the notice 
did not comply with the requirement that the notice must 
precede the adjudication.  The timing deficiency was remedied 
by the fact that the Veteran's claims were readjudicated by 
the RO in March 2007, after proper VCAA notice was provided 
and after the Veteran had an opportunity to respond.  
Mayfield v. Nicholson, 444 F.3d 1328 (2006).  The Board 
concludes that the duty to notify has been met.
  
The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, VA treatment records and 
examination reports, and a report from Tennessee Disability 
Determination Services.  Also of record and considered in 
connection with the appeal are various written statements 
submitted by the Veteran and his representative.  Although 
the record contains information indicating that the Veteran 
is in receipt of Social Security Administration (SSA) 
disability benefits, the SSA disability benefits have been in 
effect for a substantial amount of time, and there is no 
reason to believe that the medical records associated with a 
grant of SSA disability benefits so many years ago would shed 
any light on the current severity of the Veteran's service-
connected SFW and/or scar.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran. 
 Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  

II.  The Merits of the Claims

The Veteran asserts that the current symptomatology 
associated with his service-connected residuals of a right 
thigh SFW and right knee scar is more severe than 
contemplated by the presently assigned disability ratings.




Relevant Law & Regulations, Generally

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

VA Examinations

Individuals for whom an examination has been scheduled are 
required to report for the examination.  38 C.F.R. § 
3.326(a).

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause fails to 
report for such examination, or reexamination action in 
accordance with this section shall be taken.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit, which was previously disallowed, or a claim 
for increase, the claim shall be denied.  38 C.F.R. § 3.655.

In this case, the RO considered the medical evidence of 
record and determined that it would be beneficial for the 
Veteran to be examined to obtain a current and complete 
picture of his disabilities.  He was scheduled for VA 
examinations for muscles and skin in September 2005, but he 
failed to appear for the examinations and did not provide a 
justification for his failure to report.  Neither the Veteran 
nor his representative has responded or requested that the 
examination be rescheduled.  The Board finds that VA's duty 
to assist is not a one-way street; the Veteran also has an 
obligation to assist in the adjudication of his claim.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As such, the 
Board finds that VA has made reasonable efforts to afford the 
Veteran a VA examination in conjunction with his appeal.  
Good cause for his failure to report has not been 
demonstrated, and no further development is warranted.  Thus, 
the appeal will be based on the evidence of record.

Analysis

SFW of the Right Thigh

The Veteran's SFW of the right thigh is rated as 10 percent 
disabling under 38 C.F.R. § 4.73, Diagnostic Code 5313, 
Muscle Group XIII.  Muscle Group XIII, including the 
posterior thigh group, hamstring complex of 2-joint muscles 
(biceps femoris, semimembranosus, semitendinosus) is 
responsible for extension of hip and flexion of knee; outward 
and inward rotation of flexed knee; and acting with rectus 
femoris and sartorius (see XIV, 1, 2) synchronizing 
simultaneous flexion of hip and knee and extension of hip and 
knee by belt-over-pulley action at knee joint.  Disability 
under this provision is evaluated as noncompensable for 
slight disability, 10 percent for moderate disability, 30 
percent for moderately severe disability, and 40 percent for 
severe disability.  38 C.F.R. § 4.73, Diagnostic Code 5313.

The factors to be considered in evaluating disabilities 
residual to healed wounds involving muscle groups are set 
forth in 38 C.F.R. §§ 4.55, 4.56.  A muscle injury evaluation 
will not be combined with a peripheral nerve paralysis 
evaluation of the same body part unless the injuries affect 
entirely different functions.  38 C.F.R. § 4.55(a).  A 
through and through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged.  38 C.F.R. § 4.56(b).  For VA rating 
purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, and impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).

The type of injury associated with a slight muscle disability 
is a simple muscle wound without debridement or infection and 
with a history of a superficial wound with brief treatment 
and no cardinal signs or symptoms of muscle disability, such 
as loss of power, weakness, fatigue-pain, or impairment of 
coordination and uncertainty of movement.  Objective findings 
of a slight disability include a minimal scar, no evidence of 
fascial defect, atrophy, or impaired tonus, and no impairment 
of function or retained metallic fragments.  38 C.F.R. § 
4.56(d)(1).

The type of injury associated with a moderate muscle 
disability is a through and through or deep penetrating wound 
of short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.  A history 
with regard to this type of injury should include service 
department evidence or other evidence of in-service treatment 
for the wound and consistent complaints of one or more of the 
cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use 
affecting the particular functions controlled by the injured 
muscles.  Objective findings should include entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue and some loss of deep fascia 
or muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56(d)(2).

The type of injury associated with a moderately severe muscle 
disability is a through and through or deep penetrating wound 
by a small high-velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  A history with 
regard to this type of injury should include prolonged 
hospitalization in service for treatment of wound, consistent 
complaints of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings should include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups, and 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side.  Tests of strength and endurance compared 
with sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

The type of injury associated with a severe muscle disability 
is a through and through or deep penetrating wound by a small 
high-velocity missile or large or multiple low-velocity 
missiles, or with shattering bone fracture or open comminuted 
fracture with extensive debridement, prolonged infection, or 
sloughing of soft parts, and intermuscular binding and 
scarring.  A history with regard to this type of injury 
should include prolonged hospitalization in service for 
treatment of wound, consistent complaints of cardinal signs 
and symptoms of muscle disability, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  Objective 
findings should include ragged, depressed, and adherent scars 
indicating wide damage to muscle groups in missile track, and 
indications on palpation of loss of deep fascia, muscle 
substance, or soft flabby muscles in wound area.  Also, 
muscles swell and harden abnormally in contraction.  Tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side should 
indicate severe impairment of function.  If present, the 
following are also signs of severe muscle disability: (A) X- 
ray evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of 
missile; (B) adhesion of scar to one of the long bones, 
scapula, pelvic bone, sacrum, or vertebrae, with epithelial 
sealing over the bone, rather than true skin covering in an 
area where bone is normally protected by muscle; (C) 
diminished muscle excitability to pulsed electrical current 
in electrodiagnostic tests; (D) visible or measurable 
atrophy; (E) adaptive contraction of an opposing group of 
muscles; (F) atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and (G) induration or atrophy of an 
entire muscle following simple piercing by a projectile.  38 
C.F.R. § 4.56(d)(4).

In rating musculoskeletal disabilities, the provisions of 38 
C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.  With respect to joints, in particular, the 
factors of disability reside in reductions of normal 
excursion of movements in different planes.  Inquiry will be 
directed to more or less than normal movement, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse.  38 
C.F.R. § 4.45.

The medical evidence shows that in December 2005, an X-ray 
study of the right hip and femur was taken because of the 
Veteran's complaints of worsening pain.  The Veteran reported 
that his pain got worse in August 2005.  He stated that the 
pain is sharp, intermittent, and worse with cold weather and 
weight bearing.  Examination revealed no paresthesias.  There 
was an old surgical scar noted at the right lateral thigh.  
It was mildly painful to palpation.  Range of motion at the 
right hip resulted in complaints of pain in all fields of 
direction.  A prescription for Naproxen was given.  The X-ray 
report reveals no acute fractures or any other acute 
abnormalities.  There was a small area of dense opacity, 
mostly likely representing shrapnel seen in the soft tissues 
posterolateral to the mid femoral shaft.  There was localized 
soft tissue calcification ventral to the mid femoral shaft, 
probably related to the remote injury and representing 
dystrophic soft tissue calcification.  Limited views of the 
right knee were normal.  

In order for the Veteran to receive a higher rating for his 
SFW of the right thigh, it must be shown that there is 
moderately severe disability of muscle group XIII.  In this 
regard, as noted above, objective findings of such should 
include entrance and (if present) exit scars indicating the 
track of the missile through one or more muscle groups, and 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side.  Tests of strength and endurance compared 
with sound side should demonstrate positive evidence of 
impairment.  Because the Veteran failed to report to the VA 
muscles examination, the claim will be considered solely on 
the evidence of record.  See 38 C.F.R. § 3.655(b).

After review of the medical evidence of record, the Board 
finds that there is no evidence of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with the sound side, nor is there positive 
impairment of strength or endurance.  The evidence of record 
only shows that there is painful motion.  
X-rays clearly show the shrapnel embedded in the soft tissue, 
but nothing in the record indicates the presence of any of 
the criteria required for a higher, 30 percent rating under 
Diagnostic Code 5313.  As such, a higher rating is not 
warranted under this code.  The Board has also considered 
whether the Veteran could receive a higher rating under any 
other diagnostic code but has found none.  In this regard, 
the right knee X-ray study was normal and range of motion 
testing of the hip, apart from the presence of pain, does not 
show limitation of flexion to 30 degrees or less, ankylosis 
of the hip, or any other hip joint abnormality.  38 C.F.R. §  
4.71a, Diagnostic Codes 5250-5255.  Moreover, there is no 
associated neurological impairment from the SFW.  As such, a 
higher rating under any of the diagnostic codes for 
neurological impairment is not warranted.

At no time during the appeal period has the Veteran's SFW of 
the right thigh been manifested by greater disability than 
contemplated by the currently assigned rating under the 
designated diagnostic code.  Accordingly, staged ratings are 
not in order and the assigned rating is appropriate for the 
entire period of the Veteran's appeal.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).

Scar of the Medial Side of the Popliteal Region of the Right 
Knee

For the entire period of the claim, the Veteran's scar, 
medial side of the popliteal region of the right knee, is 
evaluated as noncompensable under 38 C.F.R. § 4.118, 
Diagnostic Code 7805.

The Board notes that the rating criteria for evaluating 
disabilities of the skin were revised, effective August 30, 
2002.  In addition, the Board notes that, effective October 
23, 2008, regulations regarding the evaluation of skin 
disease were again revised.  See 73 Fed. Reg. 185, 54708-
54712 (2009).  The most favorable criteria must be applied, 
retroactive to, but no earlier than, the effective date of 
the change. VAOPGCPREC 3-2000.

The criteria in effect prior to August 30, 2002, provided 
that a 10 percent rating is assigned for superficial scars 
that are poorly nourished, with repeated ulceration, or that 
are tender and painful on objective demonstration.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804 (2002).  Scars may also 
be rated based on the limitation of function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Codes 7805 (2002).

Under the criteria which became effective August 30, 2002, a 
10 percent evaluation is authorized for superficial, unstable 
scars.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2009).  A 
note following this diagnostic code provides that an unstable 
scar is one where, for any reason, there is frequent loss of 
covering of the skin over the scar.  This code was eliminated 
effective October 23, 2008.
Under the criteria which became effective August 30, 2002 
(but prior to October 23, 2008), a 10 percent evaluation is 
authorized for superficial scars that are painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.

Notes following Diagnostic Codes 7803 and 7804 provide that a 
superficial scar is one not associated with underlying soft 
tissue damage.  

In addition, the new criteria continue to provide that other 
scars may be rated on the basis of limitation of function of 
the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2009).

The rating criteria which became effective August 30, 2002 
(but prior to October 23, 2008), provide that scars, other 
than of the head, face or neck, that are deep or that cause 
limited motion warrant a 10 percent if they involve an area 
or areas exceeding six square inches (39 sq. cm.), a 20 
percent evaluation if the area or areas exceed 12 square 
inches (465 sq. cm.) a 30 percent evaluation if the area or 
areas exceed 72 square inches (465 sq. cm.) or a 40 percent 
evaluation if the area or areas exceed 144 square inches (929 
sq. cm.).   38 C.F.R. § 4.118, Diagnostic Code 7801 (2009). 

A note following Diagnostic Code 7801 provides that a deep 
scar is one associated with underlying soft tissue damage.  

Under the criteria which became effective August 30, 2002 
(but prior to October 23, 2008), scars that are superficial, 
are not productive of limitation of motion, and are not on 
the head, face, or neck warrant a 10 percent evaluation if 
they involve an area or areas of 144 square inches (929 sq. 
cm.) or more.  38 C.F.R. § 4.118, Diagnostic Code 7802 
(2009).

A note following Diagnostic Code 7802 provides that a 
superficial scar is one not associated with underlying soft 
tissue damage.


Under the former criteria for rating scars, which are 
applicable through August 29, 2002, in order to receive a 
compensable rating, it must be shown that the Veteran's 
service-connected scar is superficial, poorly nourished, and 
exhibits repeated ulceration, or that it is tender and 
painful on objective demonstration.  In addition, a 
compensable rating could be awarded based upon additional 
limitation of function of the affected part.  

In reviewing the medical evidence of record from this time 
period, there is no evidence whatsoever that the scar is 
poorly nourished, that it exhibits repeated ulceration, or 
that it is tender and painful on objective demonstration.  
Additionally, there is no evidence of limitation of function 
due to the scar.  In fact, the Veteran himself does not make 
any specific complaints with regard to the scar.  In his VA 
Form-9, the Veteran actually stated, "I am not talk[sic] 
about scar."  Moreover, the VA treatment records for this 
time period do not reference the scar whatsoever.  As such, a 
compensable rating is not warranted under the former 
criteria.

Under the criteria which became effective on August 30, 2002, 
in order to receive a compensable rating for the service-
connected scar, the scar must be superficial and painful on 
examination; superficial and unstable; deep or cause 
limitation of motion and exceed six square inches; 
superficial, not productive of limitation of motion, and 
involve an area or areas of 144 square inches; or, there must 
be limitation of function of the affected part warranting a 
higher rating.  First, the medical evidence does not show 
that the scar exceeds six square inches.  Additionally, none 
of the medical evidence from this time period shows that the 
scar is deep or that it causes limitation of function.  
Instead, the only complaint has been that the scar is 
painful.  Notably, a December 2005 VA treatment record 
indicates that there was an old surgical scar at the right 
lateral thigh, which was mildly painful to palpation.  
Therefore, a higher, 10 percent rating under the criteria 
made effective on August 30, 2002, is warranted.

As noted above, during the pendency of this appeal, the 
criteria for rating skin disabilities were revised again, 
effective October 23, 2008.  The Board notes that those 
amendments only apply to applications for benefits received 
on or after October 23, 2008.  73 Fed. Reg. 54, 708 (Sept. 
23, 2008).  The Veteran's claim for increase was received 
long before that date (in August 2005).  While the Veteran 
can request a review under these new clarified criteria, the 
Veteran has not requested such a review.

Therefore, the Board finds that the evidence supports a 
noncompensable evaluation prior to August 30, 2002, and a 10 
percent rating beginning on August 30, 2002, for evidence of 
mildly painful scar on palpation.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the Veteran's claims of entitlement to increased 
ratings for his service-connected residuals of a right thigh 
SFW and right knee scar.  The benefits sought on appeal are 
accordingly denied.

III.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).

The Court has recently held that a request for a TDIU, 
whether expressly raised by a claimant or reasonably raised 
by the record, is an attempt to obtain an appropriate rating 
for disability or disabilities, and is part of a claim for 
increased compensation.  There must be cogent evidence of 
unemployability in the record.  See Rice v. Shinseki, 22 Vet. 
App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. 
Cir. 2009).  In the instant case, the holding of Rice is 
inapplicable since the evidence of record contains no 
indication that the Veteran has been rendered unemployable by 
his service-connected disabilities.

IV.  Extraschedular Consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2008), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet. App. 111, 115 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
level of disability and symptomatology and is found to be 
inadequate, the Board must then determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the VA Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service to determine whether, to accord justice, the 
veteran's disability picture requires the assignment of an 
extraschedular rating.

Neither the Veteran nor his representative expressly raised 
the matter of entitlement to an extraschedular rating.  The 
Veteran's contentions have been limited to those discussed 
above, i.e., that his disabilities are more severe than is 
reflected by the currently assigned rating.  See Brannon v. 
West, 12 Vet. App. 32 (1998) [while the Board must interpret 
a claimant's submissions broadly, the Board is not required 
to conjure up issues that were not raised by the claimant].  
More over, the Veteran and his representative have not 
identified any factors which may be considered to be 
exceptional or unusual with respect to the service-connected 
residuals of a SFW of the right thigh and the right knee scar 
and the Board has been similarly unsuccessful.

The record does not show that the Veteran has required 
frequent hospitalizations for his service-connected residuals 
of a SFW of the right thigh or right knee scar.  There is no 
unusual clinical picture presented, nor is there any other 
factor which takes the disability outside the usual rating 
criteria.
In short, the evidence does not support the proposition that 
the Veteran's service-connected disabilities on appeal 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards and warrant the assignment of 
extraschedular ratings under 38 C.F.R. § 3.321(b)(1) (2009).


ORDER

Entitlement to a disability rating in excess of 10 percent 
for SFW of the right thigh is denied.

Entitlement to a compensable rating for scar, medial side of 
the popliteal region of the right knee, for the period prior 
to August 30, 2002, have not been met.

Entitlement to a 10 percent rating for scar, medial side of 
the popliteal region of the right knee, for the period 
beginning on August 30, 2002, have been met, subject to the 
criteria governing the payment of monetary benefits.



____________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


